Citation Nr: 1048473	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  
Among his awards and decorations, he was the recipient of the 
Purple Heart Medal, the Bronze Star Medal, and the Combat 
Infantry Badge.  He died in February 2004, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The appellant testified before the undersigned Veterans Law Judge 
in January 2010.  A transcript of the hearing is of record.

As an initial matter, the Board notes that on October 13, 2009, 
in accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions:  ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  Then, on November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions.

Subsequently, effective August 31, 2010, VA has amended 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of presumptive diseases associated with exposure to certain 
herbicide agents.  75 Fed. Reg. 53202 (August 31, 2010).  The 
final rule is applicable to claims received by VA on or after 
August 31, 2010, and to claims pending before VA on that date.  
In accordance with implementation of this final rule under 
provisions of the Congressional Review Act (CRA), which provides 
for a 60-day waiting period before an agency may implement a 
major rule to allow Congress an opportunity to review the 
regulation, the stay has been lifted by the Secretary.  
Accordingly, the adjudication of the appellant's claim may now be 
resumed.

Further, the Board acknowledges that the appellant also appeared 
to have filed a notice of disagreement with the February 2008 
rating decision denying entitlement to dependency and Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  However, as will be discussed below, the 
Board is granting entitlement to service connection for the cause 
of the Veteran's death under the provisions of 38 U.S.C.A. 
§ 1310.  Accordingly, any pending claim for section 1318 benefits 
is thereby moot and need not be further discussed.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
period beginning January 9, 1962 and ending on May 7, 1975.

2.  It is presumed that the Veteran's ischemic heart disease, 
diagnosed as atherosclerotic heart disease, was caused by 
exposure to herbicides in the Republic of Vietnam.

3.  The Veteran's atherosclerotic heart disease caused or 
materially contributed to his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Service Connection for the Cause of the Veteran's Death

In order to establish entitlement to service connection for the 
cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability is the principal cause of death when that disability, 
"singly or jointly with some other condition, was the immediate 
or underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause of 
death, the disability must have 'contributed substantially or 
materially "to death," "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).   Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In addition to the law and regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent and 
may be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a veteran was exposed to herbicide agent during active 
military, naval, or air service and the requirements of 38 C.F.R. 
§ 3.307(a) are met, certain diseases shall be service-connected, 
even if there is no record of such disease during service.  As 
discussed above,  38 C.F.R. § 3.309(e) was recently amended to 
include the following diseases to the list of conditions that 
will be presumed to be related to service as a result of exposure 
to herbicides:  AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); hodgkin's 
disease; ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina); all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's 
lymphoma; Parkinson's disease; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010), 
as amended by 75 Fed. Reg. 53202 (August 31, 2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In this case, the appellant asserts that the Veteran was exposed 
to herbicides ("Agent Orange") in service, which played a role 
in his death.  She testified that the Veteran served in-country 
in Vietnam, and that his death, caused by atherosclerotic heart 
disease, should be presumed to have been caused by his Vietnam 
service in light of the new presumptive VA regulations pertaining 
to ischemic heart disease.  See Hearing Transcript (T.) at p. 3-
4.  

A review of the Veteran's Form DD-214 confirms that he served in 
the Republic of Vietnam, and therefore it is presumed that he was 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6).  
Moreover, his Certificate of Death identified atherosclerotic 
heart disease as the "immediate cause" of his death.  As 
provided for above, the amended provisions of 38 C.F.R. § 
3.309(e) (2010) expressly provide that "ischemic heart disease" 
includes "atherosclerotic cardiovascular disease including 
coronary artery disease."  Therefore, the Veteran's 
atherosclerotic heart disease, which is a disease expressly 
included in the list of presumptive diseases associated with 
herbicide exposure, is presumed to have been caused by his 
exposure to herbicides in Vietnam.  38 C.F.R. § 3.309(e).  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain a medical opinion as to 
the extent that the Veteran's atherosclerotic heart disease or 
exposure to herbicide agents contributed to his death.  However, 
under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the appellant shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the fact that the 
Certificate of Death lists atherosclerotic heart disease as the 
immediate cause of the Veteran's death and the Veteran is 
presumed to have been exposed to herbicide agents in Vietnam, the 
Board resolves doubt in the appellant's favor and finds that the 
diagnosed ischemic heart disease either caused or contributed 
materially to the cause of the Veteran's death.  

As such, the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


